DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a first fastener operatively couples the first wheel to the first and second wires” as recited in claim 71 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Also, the limitation of “the second wheel is operatively coupled to a third wire” as recited in claim 80 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-78 and 80-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 69, the claim recites the limitations “and so that rotation of the first wheel in a second direction, opposite the first direction, decreases the length of the first wire within the housing and decreases the length of the second wire within the housing” in lines 8-10. It is not clear to the examiner how rotation of the first wheel in the first direction decreases a length of the second wire within the house and rotation of the first wheel in a second direction, opposite the first direction, also decreases a length of the second wire within the house which makes the scope of the claim very unclear. For examination purposes, the limitation of “and so that rotation of the first wheel in a increases the length of the second wire within the housing”. 
Claims 70-78 are rejected due to being dependent on rejected claim 69.

Regarding claim 80, the claim recites the limitation “a third wire” in line 3. It is not clear to the examiner if the third wire in claim 80 is the same as the third wire previously recited in claim 79 lines 10-11 or if it is different. Also, if the third wire in claim 80 is the same as the third wire in claim 79, then it is not clear how the third wire can be operatively coupled to both the handle and the second wheel if both the handle and the second wheel perform different functions. Appropriate correction is required.
Claims 81-85 are rejected due to being dependent on rejected claim 80.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 69, 72, 77-79 and 87 are rejected under 35 U.S.C. 102(b) as being anticipated by Hoell (US Pub No. 2009/0088792). 
	Regarding claim 69 as best understood, Hoell discloses (Figures 1-22) a medical instrument controller (Figure 1) comprising: a hand-held control (Figure 4) including a plurality of controls (30, 38 and 40) at least partially received within a housing (12); the plurality of controls comprises a first wheel (40) rotationally repositionable about an axle mounted to the housing (Paragraph 0047), the first wheel is operatively coupled to a first wire (68) and a second wire (70) extending beyond the housing so that rotation of the first wheel in a first direction increases a length of the first wire within the housing and decreases a length of the second wire within the housing (Paragraphs 0064-0066) (Figures 8-9), and so that rotation of the first wheel in a second direction, opposite the first direction, decreases the length of the first wire within the housing and increases the length of the second wire within the housing (Paragraphs 0064-0066) (Figures 8-9); and, the plurality of controls comprises a handle (30) repositionably mounted to the housing (Paragraphs 0045 and 0059), the handle being coupled to a drive link (158) (Figure 6) [Directly coupled as shown in Figure 6] that is operatively coupled to a third wire (154) extending beyond the housing so that repositioning the repositionable handle with respect to the housing causes repositioning of the third wire with respect to the housing (Paragraph 0059).
Regarding claim 72, the first wheel includes a first arcuate surface (136) contacted by the first wire (Paragraphs 0064-0066) (Figures 8-9); the first wheel includes a second arcuate surface (138) contacted by the second wire (Paragraphs 0064-0066) (Figures 8-9); the first wheel includes a first vertical flange (144) to retain Paragraph 0062) (Figures 8-9); and, the first wheel includes a second vertical flange (182) to retain the second wire in contact with the second arcuate surface (Paragraph 0062) (Figures 8-9).
	Regarding claim 77, wherein the drive link (158) (Figure 6) is operatively coupled to a pin (128) repositionably received within an opening of the housing (clearly shown in Figures 5a and 6).
	Regarding claim 78, wherein the drive link (158) (Figure 6) includes an opening (156) repositionably receiving a pin (128) of the housing (clearly shown in Figure 6) (Paragraph 0059).
	Regarding claim 79, Hoell discloses (Figures 1-22) a medical instrument controller (Figure 1) comprising: a hand-held control (Figure 4) including a plurality of controls (30, 38, 40 and 102) at least partially received within a housing (12); the plurality of controls comprises a first wheel (40) rotationally repositionable with respect to the housing (Paragraph 0047), the first wheel is operatively coupled to a first wire (68) extending beyond the housing so that rotation of the first wheel in a first direction increases a length of the first wire within the housing (Paragraphs 0064-0066) (Figures 8-9) and rotation of the first wheel in a second direction, opposite the first direction, decreases the length of the first wire within the housing (Paragraphs 0064-0066) (Figures 8-9); the plurality of controls comprises a handle (30) repositionably mounted to the housing (Paragraphs 0045 and 0059), the handle being coupled to a drive link (158) (Figure 6) [Directly coupled as shown in Figure 6] that is operatively coupled to a third wire (154) extending beyond the housing so that repositioning the repositionable handle with respect to the housing causes repositioning of the third wire with respect to Paragraph 0059); and, the plurality of controls comprises a stem (102) (Figures 8-9) repositionably mounted to the housing (mounted inside the housing as shown in Figure 5) operatively coupled to a second wire (70) extending within and beyond the housing, where repositioning the stem with respect to the housing changes a length of the second wire extending within the housing (Paragraphs 0064-0066) (Figures 8-9).
	Regarding claim 87, wherein the handle (30) is repositionable between a longitudinally aligned position (when handle 30 is moved against the bias of spring 96) and a juxtaposed position (when spring 96 biases the handle 30 as shown in Figure 6) with respect to the housing, and where the handle is spring away from the longitudinally aligned position [by spring 96 as shown in Figure 6] (Paragraphs 0052 and 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoell (US Pub No. 2009/0088792) as applied to claim 69 above, and further in view of Mueller (US Pub No. 2011/0106078).

Mueller, in the analogous art of hand-held medical devices, teaches (Figure 1) a hand-held surgical instrument (12) that includes a repositionable lock (52) configured to inhibit repositioning of a wheel (42) with respect to the axle (Paragraph 0040). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the device of Hoell to have included a repositionable lock configured to inhibit repositioning of the first wheel with respect to the axle as taught by Mueller, in order to prevent unintended actuation of the first wheel during a surgical procedure (Mueller, Paragraph 0040). 

Allowable Subject Matter
Claims 71, 73-76, 86 and 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771